      Case 2:19-cv-01151-JAD-EJY Document 85 Filed 11/17/20 Page 1 of 2



 1   Kevin S. Sinclair, State Bar Number 12277
       ksinclair@sinclairbraun.com
 2   SINCLAIR BRAUN LLP
     16501 Ventura Blvd, Suite 400
 3   Encino, California 91436
     Telephone: (213) 429-6100
 4   Facsimile: (213) 429-6101
 5   Attorneys for Defendant
     NORTH AMERICAN TITLE INSURANCE COMPANY
 6
     DESIGNATED LOCAL COUNSEL FOR SERVICE
 7   PER L.R. IA 11-1(b)
 8   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
 9   Las Vegas, Nevada 89121
10                               UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12     BAYVIEW LOAN SERVICING, LLC,                       Case No.: 2:19-cv-01151-JAD-EJY
13                            Plaintiff,                  STIPULATION AND ORDER
                                                          EXTENDING TIME TO OPPOSE
14                    vs.                                 MOTION TO COMPEL
                                                          VERIFICATION OF SECOND SET OF
15     NORTH AMERICAN TITLE INSURANCE                     INTERROGATORIES (ECF No. 74)
       COMPANY,
16                                                        (FIRST REQUEST)
                              Defendant.
17

18
            COMES NOW defendant North American Title Insurance Company (“North American”)
19
     and plaintiff Bayview Loan Servicing, LLC (“Bayview”), by and through their respective
20
     attorneys of record, which hereby agree and stipulate as follows:
21
            1.      On November 3, 2020, Bayview filed its motion to compel verification for
22
     responses to second set of interrogatories (ECF No. 74.);
23
            2.      North American’s deadline to respond to respond to the motion to compel
24
     verification for responses to second set of interrogatories is currently November 17, 2020;
25
            3.      North American requests a brief extension of time to respond to Bayview’s motion,
26
     up to and including November 20, 2020, to afford North American additional time to respond to
27
     the legal arguments set forth in Bayview’s motion;
28

                                                     1
                                           STIPULATION AND ORDER
      Case 2:19-cv-01151-JAD-EJY Document 85 Filed 11/17/20 Page 2 of 2



 1          4.      Bayview does not oppose the requested extension;
 2          5.      This is the first request for an extension which is made in good faith and not for
 3   purposes of delay;
 4          IT IS SO STIPULATED that North American’s deadline to respond to Bayview’s
 5   motion to compel verification for responses to second set of interrogatories (ECF No. 74) is
 6   hereby extended through and including November 20, 2020.
 7

 8   Dated: November 16, 2020                      SINCLAIR BRAUN LLP
 9

10                                                 By:    /s/-Kevin S. Sinclair
                                                         KEVIN S. SINCLAIR
11                                                       Attorneys for Defendant
                                                         NORTH AMERICAN TITLE INSURANCE
12                                                       COMPANY
13   Dated: November 16, 2020                      WRIGHT FINLAY & ZAK, LLP
14

15                                                 By:    /s/-Darren T. Brenner
                                                         DARREN T. BRENNER
16
                                                         Attorneys for Plaintiff
                                                         BAYVIEW LOAN SERVICING, LLC
17

18   IT IS SO ORDERED.

19          Dated this 17th day of November, 2020.

20
                                                   _______________________________________
21
                                                   ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

                                                  2
                                        STIPULATION AND ORDER
